         Case 6:16-cr-10141-EFM Document 462 Filed 11/13/18 Page 1 of 7




           UNITED STATES DISTRICT COURT
                                    District of Kansas

UNITED STATES OF AMERICA,

                       Plaintiff,

               v.                                    Case No. 16-CR-10141-EFM

CURTIS WAYNE ALLEN et al.,

                       Defendants.


            GOVERNMENT’S RESPONSE TO DEFENDANTS’
           MOTION TO EXCLUDE AND OBJECTIONS TO THE
                  VICTIM IMPACT STATEMENTS
                    (Re: Dockets 455, 456, and 457)


       APPEARS NOW the United States of America, by and through Stephen McAllister,

United States Attorney for the District of Kansas; Anthony W. Mattivi, Assistant United States

Attorney for the District; and Risa Berkower and Mary J. Hahn, Trial Attorneys with the Criminal

Section of the Civil Rights Division of the Department of Justice, and respectfully offers this

response in opposition to the defendants’ Motion to Exclude and Objections to the Victims’

Impact Statements.

       During more than four weeks of trial, the jury and this Court listened to hours of

recordings of the defendants plotting to kill the residents, worshippers, and landlord of the Mary

Street apartments and mosque, and saw evidence of the extensive steps the defendants took to

carry out that plan. Despite the overwhelming evidence that led a jury to find beyond a
         Case 6:16-cr-10141-EFM Document 462 Filed 11/13/18 Page 2 of 7




reasonable doubt that the defendants conspired to commit a hate-motivated mass murder, the

defendants now make the extraordinary claim that the targets of their plot – the defendants’

would-be murder victims – are not in fact “victims” and should not be heard at sentencing. The

defendants cite no authority for this claim. Instead, they rely generally on the assertion that,

because law enforcement officers interrupted the plot before it could be completed, this was a

victimless crime.

       The defendants’ attempt to minimize their actions and de-personalize their crimes runs

directly afoul of the plain text of the Crime Victims’ Rights Act (CVRA), which defines a victim

as any person “directly and proximately harmed” as a result of the commission of a federal

crime. See 18 U.S.C. § 3771(e)(2). Moreover, the defendants’ position ignores the well-

established principle that this Court has broad authority to consider any information, from any

source, at sentencing. See 18 U.S.C. § 3661.

       Through the CVRA, Congress has guaranteed that every victim of a federal crime has the

right to be reasonably heard at sentencing. See 18 U.S.C. § 3771(a)(4), (b)(1); see also United

States v. Looper, 399 F. App’x 368, 375 n.3 (10th Cir. 2010); in re Stewart, 552 F.3d 1285,

1288-89 (11th Cir. 2008) (issuing a writ of mandamus requiring the sentencing court to permit

the victim of a crime to speak at sentencing); Kenna v. U.S. Dist. Court for C.D. Cal., 435 F.3d

1011, 1015-16 (9th Cir. 2006) (same); United States v. Degenhardt, 405 F. Supp. 2d 1341, 1349

(D. Utah 2005) (holding that the language of the CVRA is “mandatory, not precatory”).

       The CVRA’s broad definition of a “victim” encompasses anyone “directly and

proximately harmed as a result of the commission of a Federal offense.” 18 U.S.C. § 3771(e).

Courts, including the Tenth Circuit, have consistently made clear that the CVRA includes

victims who have suffered purely emotional harms; the CVRA does not require an individual to



                                                  2
          Case 6:16-cr-10141-EFM Document 462 Filed 11/13/18 Page 3 of 7




be physically harmed in order to trigger these statutory rights. See, e.g., United States v. Singer,

825 F.3d 1151, 1159-60 (10th Cir. 2016) (noting that the victim’s wife, who was not herself

physically harmed, was a victim under the CVRA because of psychological trauma resulting

from the defendant’s actions); Moore v. United States, 178 F.3d 994, 1001 (8th Cir. 1999)

(holding that a customer who witnessed a bank robbery “easily qualified” as a victim because the

robber pointed a gun in the customer’s direction, even though the customer had not been

physically harmed). Such emotional harm is “presumed” where, as here, “an individual

receive[s] information about a violent act attempted against him or her.” Attorney General

Guidelines for Victim and Witness Assistance 9, available at

https://www.justice.gov/sites/default/files/olp/docs/ag_guidelines2012.pdf. 1

        The defendants’ argument relies almost exclusively on this Court’s pretrial ruling that the

victims would not be permitted to testify at trial. The Court’s pretrial ruling, which had nothing

to do with victims’ status under the CVRA, simply reflected the Court’s determination that any

trial testimony the victims could have offered would necessarily have been based solely on what

the government had told them about the evidence. This case is now in an entirely different

posture – the voluminous evidence of the defendants’ conspiracy is part of the public record, and

the victims’ impact statements are based on their reactions to the defendants’ proven criminal

efforts to murder them.

        The defendants also ask that, even if the Court allows the victims to be heard at

sentencing (as the Court must, under the CVRA), the Court preclude the victims from offering

their views on what punishment would be fair. Again, the defendants’ position is without

authority. Senators Kyl and Feinstein, the primary drafters of the CVRA, specifically made clear


1
 Congress required the Attorney General to promulgate regulations to enforce the rights of crime victims under the
CVRA. 18 U.S.C. § 3771(f).

                                                         3
           Case 6:16-cr-10141-EFM Document 462 Filed 11/13/18 Page 4 of 7




that the CVRA encompasses the right of victims to provide their views on a just punishment.

150 Cong. Rec. S4268 (daily ed. Apr. 22, 2004) (statement of Sen. Kyl) (“When a victim

invokes this right [to be heard] during plea and sentencing proceedings, it is intended that he or

she be allowed to provide [] three types of victim impact - the character of the victim[;] the

impact of the crime on the victim, the victims’ family and the community[;] and sentencing

recommendations.”); see also id. (statement of Sen. Feinstein) (“The victim of crime, or their

counsel, should be able to provide any information, as well as their opinion, directly to the court

concerning the release, plea, or sentencing of the accused.”) 2

         In addition to providing victims with statutorily-enforceable rights under the CVRA,

Congress has authorized sentencing courts to consider “all sources of information,” including

victim impact statements, in “formulating an appropriate sentence.” See United States v.

Beaulieu, 893 F.2d 1177, 1179-80 (10th Cir. 1990) (interpreting 18 U.S.C. § 3661 as permitting

the court to consider all information, from any source, at sentencing); United States v. Looper,

399 F. App’x 368, 375 (10th Cir. 2010) (holding that a victim’s impact statement is a relevant

consideration under § 3553(a)); cf. Payne v. Tennessee, 501 U.S. 808, 825 (1991) (noting that

precluding a sentencing court from considering victim impact statements unfairly “turn[s] the

victim into a faceless stranger” (internal quotation marks omitted)). 3 The Supreme Court has

long considered victims’ views to be “an important concern” in determining the “appropriate


2
  Defendants cite the Tenth Circuit’s decision in United States v. McVeigh, 153 F.3d at 1217, to suggest that victims
should be precluded from making sentencing recommendations to this Court. McVeigh, however, was a capital
case, and the opinion dealt with the scope of admissible witness testimony before the sentencing jury. Limiting
victim testimony during the capital jury phase is required to ensure that lay jurors are not be unduly swayed by such
victim testimony. However, McVeigh did not place any restrictions on what the sentencing court – after the jury
rendered its sentencing recommendation – could consider in making the ultimate sentencing decision.
3
 Statements by members of the community, who are in a unique position to provide the Court with insights about
how the defendants’ crime affected community relations, are also relevant to the Court’s consideration of the
§ 3553(a) factors. See., e.g., United States v. Cordero, 609 F. App’x 73, 78 (3d Cir. 2015); United States v. Jimenez,
13–cr–00195, 2015 WL 6500836, at *2 (D. Colo. 2015).

                                                          4
         Case 6:16-cr-10141-EFM Document 462 Filed 11/13/18 Page 5 of 7




punishment,” Payne, 501 U.S. at 821, 825, and the defendants offer no reason to depart from this

longstanding tradition in this case.

       Finally, the defendants assert, without any explanation, that the victims are not “reliable”

and should be subject to cross-examination. However, the victims are not on trial, and the Tenth

Circuit has repeatedly held that the defendants have no right to cross-examine the victims at a

sentencing hearing. See United States v. Sadler, 642 F. App’x 834, 844-45 (10th Cir. 2016)

(affirming the principle that the confrontation clause is a trial right, not a right at sentencing, and

holding that district court did not err in relying at sentencing on a hearsay account of a sex

assault victim’s description of the crime); United States v. McGuffin, 149 F. App’x 714, 719

(10th Cir. 2005) (holding that the admission of victim impact statement did not violate the right

to confrontation). In fact, the victims do not even need to be present to be “reasonably heard”

under the CVRA. See United States v. Burkholder, 590 F.3d 1071, 1075 (9th Cir. 2010) (holding

that, under the CVRA, the right to be “reasonably heard” provides the victim with the right to

communicate with the court through methods other than live testimony). To allow cross-

examination of the victims would serve only to traumatize and re-victimize people whom the

defendants have already harmed through the conspiracy to kill them in their homes and in their

place of worship.

       Based on the plain text of the CVRA, as well as this Court’s inherent authority to review

all evidence relevant to sentencing, the government respectfully requests that this Court deny the

defendants’ motion and overrule their objections to the admissibility of the impact statements

submitted by the victims in this case.




                                                   5
Case 6:16-cr-10141-EFM Document 462 Filed 11/13/18 Page 6 of 7




                            Respectfully submitted,

                            Stephen R. McAllister
                            United States Attorney


                            Anthony W. Mattivi
                            ANTHONY W. MATTIVI
                            Assistant United States Attorney
                            District of Kansas
                            290 Carlson Federal Building
                            444 SE Quincy Street
                            Topeka, KS 66683
                            Telephone: (785) 295-2850
                            Anthony.Mattivi@usdoj.gov


                            Risa Berkower
                            RISA BERKOWER
                            Trial Attorney
                            Civil Rights Division, Criminal Section
                            U.S. Department of Justice
                            950 Pennsylvania Avenue NW
                            Washington, D.C. 20530
                            Telephone: (202) 305-0150
                            Risa.Berkower@usdoj.gov


                            Mary J. Hahn
                            MARY J. HAHN
                            Trial Attorney
                            Civil Rights Division, Criminal Section
                            U.S. Department of Justice
                            950 Pennsylvania Avenue NW
                            Washington, D.C. 20530
                            Telephone: (202) 305-0921
                            Mary.Hahn@usdoj.gov




                               6
       Case 6:16-cr-10141-EFM Document 462 Filed 11/13/18 Page 7 of 7




                              CERTIFICATE OF SERVICE

       I hereby certify that on the 13 th day of November 2018, I caused the foregoing
pleading to be filed with the Clerk of the Court, with a true and accurate copy provided to each
counsel of record in the case.



                                             Mary J. Hahn
                                             Mary J. Hahn
                                             Trial Attorney




                                               7
